Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 8, 16, 24 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Park (US 20160163958).
Regarding claim 1 Park teach a fingerprint recognition module (ABSTRACT), comprising: 
a receiving electrode layer comprising a plurality of receiving electrodes (fig. 3, electrode 320 also see [0019]) arranged in an array along a first direction and a second direction intersecting with the first direction (fig. 2-3); 
a piezoelectric material layer (fig. 3, piezoelectric layer 400) disposed on a side of the receiving electrode layer (fig. 3, [0096]); and 
a driving electrode layer (fig. 3, electrode 310) disposed on a side of the piezoelectric material layer remote from the receiving electrode layer and comprising a plurality of driving electrodes arranged along the second direction ([0093]), wherein each of the plurality of driving electrodes is a strip electrode extending along the first direction (fig. 3), and.
orthographic projection of the each of the plurality of driving electrodes on the piezoelectric material layer at least partially overlaps with an orthographic projection of multiple receiving electrodes arranged along the first direction on the piezoelectric material layer (fig. 3, see item 320 and 310 and item 400 maintain orthographic projection and overlaps).

Regarding claim 2 Park teach wherein: the plurality of receiving electrodes comprise a plurality of receiving electrode groups arranged along the second direction (fig. 1, electrode 320), wherein each of the plurality of receiving electrode groups comprises at least two receiving electrodes (fig. 3, electrode 310) arranged along the first direction; and  -4- 4833-9453-3302.1Atty. Dkt. No. 038873-1375 (IEE190192PUS) the orthographic projection of the each of the plurality of driving electrodes (fig. 3, item 310) on the piezoelectric material layer at least partially overlaps with an orthographic projection of least two of the plurality of receiving electrode groups on the piezoelectric material layer (fig. 3).

Regarding claim 6 Park teach wherein the driving electrode layer (fig. 3, item 310) further comprises a barrier wall (fig. 3, item 210) located between two adjacent driving electrodes.
Regarding claim 8 Park teach wherein the piezoelectric material layer comprises a plurality of sub-piezoelectric material layers (fig. 9, sub-piezoelectric material layers are juxtaposed to item 310 ) arranged along the second direction, wherein the plurality of sub-piezoelectric material layers are disposed in one-to-one correspondence with the plurality of driving electrodes (fig. 9).

Regarding claim 16 Park teach a display device, comprising: the fingerprint recognition module ([0148]).

Regarding claim 24 Park teach a manufacturing method for a fingerprint recognition module (ABSTRACT), comprising: 
providing a substrate (substrate 100) fig. 3; 
forming a receiving electrode layer on a side of the substrate, wherein the receiving electrode layer comprises a plurality of 
receiving electrodes (fig. 3, electrode 320 also see [0019]) arranged in an array along a first direction and a second direction intersecting with the first direction fig. 2-3); 
forming 
a piezoelectric material layer (fig. 3, piezoelectric layer 400)  on a side of the receiving electrode layer remote from the substrate (fig. 3, [0096]); and  -13- 4833-9453-3302.1Atty. Dkt. No. 038873-1375 (IEE190192PUS) 
forming a driving electrode layer (fig. 3, electrode 310)  on a side of the piezoelectric material layer remote from the receiving electrode layer, wherein the driving electrode layer comprises a plurality of driving electrodes arranged along the second direction ([0093]), 
wherein each of the plurality of driving electrodes is a strip electrode extending along the first direction (fig. 3), andan orthographic projection of the each of the plurality of driving electrodes on the piezoelectric material layer at least partially overlaps with an orthographic projection of multiple receiving electrodes arranged a long the first direction on the piezoelectric material layer (fig. 3, see item 320 and 310 and item 400 maintain orthographic projection and overlaps).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20160163958) in view of Miranto (US 20190102045).
Park teaches the fingerprint recognition module (ABSTRACT), comprising: 
a receiving electrode layer comprising a plurality of receiving electrodes (fig. 3, electrode 320 also see [0019]) arranged in an array along a first direction and a second direction intersecting with the first direction (fig. 2-3); 
a piezoelectric material layer (fig. 3, piezoelectric layer 400) disposed on a side of the receiving electrode layer (fig. 3, [0096]); and 
a driving electrode layer (fig. 3, electrode 310) disposed on a side of the piezoelectric material layer remote from the receiving electrode layer and comprising a plurality of driving electrodes arranged along the second direction ([0093]), wherein each of the plurality of driving electrodes is a strip electrode extending along the first direction (fig. 3), and.
orthographic projection of the each of the plurality of driving electrodes on the piezoelectric material layer at least partially overlaps with an orthographic projection of multiple receiving electrodes arranged along the first direction on the piezoelectric material layer (fig. 3, see item 320 and 310 and item 400 maintain orthographic projection and overlaps).

Park is silent on the driving method comprising:  -10- 4833-9453-3302.1Atty. Dkt. No. 038873-1375 (IEE190192PUS) 
applying a driving voltage to a driving electrode so as to drive a portion of the piezoelectric material layer corresponding to the driving electrode to emit an ultrasonic wave; and 
receiving the ultrasonic wave reflected by a fingerprint using the piezoelectric material layer and outputting a corresponding fingerprint electrical signal by a receiving electrode.

However Miranto teach the driving method comprising:  -10- 4833-9453-3302.1Atty. Dkt. No. 038873-1375 (IEE190192PUS) 
applying a driving voltage to a driving electrode so as to drive a portion of the piezoelectric material layer corresponding to the driving electrode to emit an ultrasonic wave ([0055] applying voltage across … via a first transmitter electrode 424); and 
receiving the ultrasonic wave reflected by a fingerprint using the piezoelectric material layer and outputting a corresponding fingerprint electrical signal by a receiving electrode ([0053] The ultrasonic receiver 310 may be configured to detect ultrasonic reflections 314 resulting from interactions of the ultrasonic waves transmitted by the ultrasonic transmitter 308 with ridges 316 and valleys 318 defining surface texture of the 312 being scanned… the ultrasonic receiver 310 may include a piezoelectric layer).

Therefore it would have been obvious to one of the ordinary skilled in the art to combine Park in light of Miranto so that it may include the driving method comprising:  -10- 4833-9453-3302.1Atty. Dkt. No. 038873-1375 (IEE190192PUS) 
applying a driving voltage to a driving electrode so as to drive a portion of the piezoelectric material layer corresponding to the driving electrode to emit an ultrasonic wave; and 
receiving the ultrasonic wave reflected by a fingerprint using the piezoelectric material layer and outputting a corresponding fingerprint electrical signal by a receiving electrode.
The motivation is to provide a system and method for ultrasonic sensing.

Claims 12, 17, 21, 23, 25 are canceled by applicants.

Allowable Subject Matter
Claims 3-5,7, 9-11, 13-15, 19-20, 22  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Korbin US 20200122196.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687. The examiner can normally be reached M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625